Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR 10-2018-0036865, filed on 05/13/2019.
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 03/29/2019 has been considered by the examiner.
Oath/Declaration
4.	Oath/Declaration as file 03/29/2019 is noted by the Examiner.
REASONS FOR ALLOWANCE
5.	The following is an examiner’s statement of reasons for allowance:
6.	Regarding claim 1, the prior art does not teach or suggest, in combination with the rest of the limitations of claim 1,
“…sequentially inspecting first to m-th rows of micro LEDs; sequentially inspecting first to n-th columns of the micro LEDs; and determining positional coordinates of a defective micro LED through the inspecting of the first to m-th rows and the first to n-th columns of the micro LEDs.”
7.	Claims 2-5 are also allowed as they further limit allowed claim 1.
8.	The closest prior art references that were found based on an updated search.
Jang et al. US 2020/0403123 - Substrate i.e. carrier substrate, for inspecting conduction of electric device e.g. micro LEDs, has conductive path utilized in conduction inspection region for performing electrical quantity/non-determination for unit electrical elements.
Ahn et al. US 2019/0304854 - Method for facilitating inspection and replacement of micro-LED, involves attaching normal micro LED temporarily to temporary substrate, and transferring micro LEDs temporarily attached to temporary substrate to display substrate.
Yan US 2017/0221399 - Display panel for display device Display panel for display device, has multi-strip scan line for obtaining multiple sub pixels, and multi-paths data line connected with data wire along multi-bar arrangement direction.

However, each of the references above neither individually nor in combination disclose or suggest each and every claimed limitation of the independent claim 1; therefore claims 1-5 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAUL J RIOS RUSSO whose telephone number is (571)270-3459.  The examiner can normally be reached on Monday-Friday: 10am-6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


















/RAUL J RIOS RUSSO/Examiner, Art Unit 2867